DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
--In [0001] please insert the patent number of the parent case.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. PGPub 2021/0144714), hereinafter referred to U.S. PGPub 2014/0177561), hereinafter referred to as Yu.
Regarding claim 1, Takeda teaches a method comprising: 
receiving an indication from a network (the transmitting/receiving sections may receive configuration information to indicate the number of DL control channel candidates associated with a DCI format and/or a DCI payload size, a plurality of control resource sets; See [0184]-[0187]), wherein: 
the indication indicates that downlink control information is transmitted up to 'k' times using up to 'k' control channels (the transmitting/receiving sections may receive configuration information to indicate the number of DL control channel candidates associated with a DCI format and/or a DCI payload size, a plurality of control resource sets, wherein each candidate associated with a DCI format is interpreted as the number of DCI transmitted up to the number of control channels; See [0184]-[0187]); 
a first subset of the control channels is transmitted in a first set of control resource sets (wherein the plurality of control resource sets is interpreted as each subset having a set); 
a second subset of the control channels is transmitted in a second set of control resource sets (wherein the plurality of control resource sets is interpreted as each subset having a set); 
wherein the plurality of control resource sets is interpreted as being different); and 
the first subset of the control channels and the second subset of the control channels are different (wherein the plurality of control channel candidates is interpreted as different); 
receiving at least one control channel of the control channels containing a first downlink control information (the transmitting/receiving sections may receive a DL control channel from the radio base station; See [0183]); and 
communicating with the network according to the first downlink control information (transmission signal generation section generates uplink signals (uplink control signals, uplink data signals, uplink reference signals, etc.) based on commands from the control section; See [194]).  
Takeda fails to teach the first subset of the control channels is associated with a first transmission beam, the second subset of the control channels is associated with a second transmission beam and the first transmission beam and the second transmission beam are different.
Yu teaches having the first subset of the control channels is associated with a first transmission beam, the second subset of the control channels is associated with a second transmission beam and the first transmission beam and the second transmission beam are different (See Fig. 3B and [0053]).

	
	
Regarding claim 4, Takeda further teaches the method of claim 1, wherein: 
for k=1, a downlink control information size is a first downlink control information size (different DCI payload sizes; See [0184]-[0187]); and 
for k>1, the downlink control information size is a second downlink control information size (different DCI payload sizes; See [0184]-[0187]).  

Regarding claim 9, Takeda further teaches the method of claim 1, wherein the second subset of the control channels has the same aggregation level as the first subset of the control channels (the transmitting/receiving sections may receive configuration information to indicate the aggregation level; See [0184] and [0186]).  

Regarding claim 12, Takeda teaches an apparatus comprising: 
a receiver (See Fig. 16, #203) that: 
receives an indication from a network (the transmitting/receiving sections may receive configuration information to indicate the number of DL control channel candidates associated with a DCI format and/or a DCI payload size, a plurality of control resource sets; See [0184]-[0187]), wherein: 
the indication indicates that downlink control information is transmitted up to 'k' times using up to 'k' control channels (the transmitting/receiving sections may receive configuration information to indicate the number of DL control channel candidates associated with a DCI format and/or a DCI payload size, a plurality of control resource sets, wherein each candidate associated with a DCI format is interpreted as the number of DCI transmitted up to the number of control channels; See [0184]-[0187]); 
a first subset of the control channels is transmitted in a first set of control resource sets (wherein the plurality of control resource sets is interpreted as each subset having a set; See [0187]); 
a second subset of the control channels is transmitted in a second set of control resource sets (wherein the plurality of control resource sets is interpreted as each subset having a set; See [0187]); 
the first set of control resource sets and the second set of control resource sets are different (wherein the plurality of control resource sets is interpreted as being different; See [0187]); and 
wherein the plurality of control channel candidates is interpreted as different; See [0187]); and 
receives at least one control channel of the control channels containing a first downlink control information (the transmitting/receiving sections may receive a DL control channel from the radio base station; See [0183]); and 
a processor (See Fig. 16, #204) that communicates with the network according to the first downlink control information (transmission signal generation section generates uplink signals (uplink control signals, uplink data signals, uplink reference signals, etc.) based on commands from the control section; See [194]).  
Takeda fails to teach the first subset of the control channels is associated with a first transmission beam, the second subset of the control channels is associated with a second transmission beam and the first transmission beam and the second transmission beam are different.
Yu teaches having the first subset of the control channels is associated with a first transmission beam, the second subset of the control channels is associated with a second transmission beam and the first transmission beam and the second transmission beam are different (See Fig. 3B and [0053]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Takeda to include the first subset of the control channels is associated with a first transmission 

Regarding claim 15, Takeda further teaches the apparatus of claim 12, wherein: 
for k=1, a downlink control information size is a first downlink control information size (different DCI payload sizes; See [0184]-[0187]); and 
for k>1, the downlink control information size is a second downlink control information size (different DCI payload sizes; See [0184]-[0187]).  

Regarding claim 20, Takeda further teaches the apparatus of claim 12, wherein the second subset of the control channels has the same aggregation level as the first subset of the control channels (the transmitting/receiving sections may receive configuration information to indicate the aggregation level; See [0184] and [0186]).  

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Yu as applied to claims 1 and 12 above, and further in view of Seo et al. (U.S. PGPub 2014/0307700), hereinafter referred to as Seo.
Regarding claim 2, Takeda in view of Yu fails to teach the method of claim 1, wherein: the first subset of the control channels is associated with a first scrambling sequence and the second subset of the control channels is associated with a second scrambling sequence.
a scrambling sequence is associated with each control channel set; See [0091]); and the second subset of the control channels is associated with a second scrambling sequence (a scrambling sequence is associated with each control channel set; See [0091]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Takeda in view of Yu to include wherein: the first subset of the control channels is associated with a first scrambling sequence and the second subset of the control channels is associated with a second scrambling sequence taught by Seo in order to minimize interference.
	
Regarding claim 13, Takeda in view of Yu fails to teach the apparatus of claim 12, wherein: the first subset of the control channels is associated with a first scrambling sequence and the second subset of the control channels is associated with a second scrambling sequence.  
Seo teaches wherein: the first subset of the control channels is associated with a first scrambling sequence (a scrambling sequence is associated with each control channel set; See [0091]); and the second subset of the control channels is associated with a second scrambling sequence (a scrambling sequence is associated with each control channel set; See [0091]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Takeda in view of Yu to include wherein: the first subset of the control channels is associated with .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Yu as applied to claims 1 and 12 above, and further in view of Yoshimura et al. (U.S. PGPub 2019/0356449), hereinafter referred to as Yoshimura.
Regarding claim 6, Takeda in view of Yu fails to teach the method of claim 1, wherein a first cyclic redundancy check mask of the first subset of the control channels is different from a second cyclic redundancy check mask of the second subset of the control channels.  
Yoshimura teaches wherein a first cyclic redundancy check mask of the first subset of the control channels is different from a second cyclic redundancy check mask of the second subset of the control channels (See [0166]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Takeda in view of Yu to include wherein a first cyclic redundancy check mask of the first subset of the control channels is different from a second cyclic redundancy check mask of the second subset of the control channels taught by Yoshimura in order to minimize interference.
	
Regarding claim 17, Takeda in view of Yu fails to teach the apparatus of claim 12, wherein a first cyclic redundancy check mask of the first subset of the control channels is different from a second cyclic redundancy check mask of the second subset of the control channels.  
See [0166]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Takeda in view of Yu to include wherein a first cyclic redundancy check mask of the first subset of the control channels is different from a second cyclic redundancy check mask of the second subset of the control channels taught by Yoshimura in order to minimize interference.

	
Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Yu as applied to claims 10 and 21 above, and further in view of Sun et al. (U.S. PGPub 2019/0037577), hereinafter referred to as Sun.
Regarding claim 10, Takeda in view of Yu fails to teach the method of claim 1, wherein the first set of control resource sets and the second set of control resource sets overlap in at least one resource block.  
Sun teaches wherein the first set of control resource sets and the second set of control resource sets overlap in at least one resource block (See [0040]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Takeda in view of Yu to include wherein the first set of control resource sets and the second set of control resource sets overlap in at least one resource block taught by Sun in order to optimize communication.


Sun teaches wherein a first control resource set and a second control resource set of the first set of control resource sets overlap in at least one resource block (See [0040]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Takeda in view of Yu to include wherein a first control resource set and a second control resource set of the first set of control resource sets overlap in at least one resource block taught by Sun in order to optimize communication.

Regarding claim 21, Takeda in view of Yu fails to teach the apparatus of claim 12, wherein the first set of control resource sets and the second set of control resource sets overlap in at least one resource block.  
Sun teaches wherein the first set of control resource sets and the second set of control resource sets overlap in at least one resource block (See [0040]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Takeda in view of Yu to include wherein the first set of control resource sets and the second set of control resource sets overlap in at least one resource block taught by Sun in order to optimize communication.


Sun teaches wherein a first control resource set and a second control resource set of the first set of control resource sets overlap in at least one resource block (See [0040]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Takeda in view of Yu to include wherein a first control resource set and a second control resource set of the first set of control resource sets overlap in at least one resource block taught by Sun in order to optimize communication.

Claims 3, 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Yu as applied to claims 1 and 12 above, and further in view of Papasakellariou (U.S. PGPub 2018/0227156), hereinafter referred to as Papasakellariou.
Regarding claim 3, Takeda in view of Yu fails to teach the method of claim 1, wherein the indication indicates: a first index for a first control channel of the first subset of the control channels; and a second index for a second control channel of the second subset of the control channels.  
Papasakellariou teaches wherein the indication indicates: a first index for a first control channel of the first subset of the control channels; and a second index for a second control channel of the second subset of the control channels.  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Takeda in view of Yu to include wherein the indication indicates: a first index for a first control channel of the first subset of the control channels; and a second index for a second control channel of the second subset of the control channels taught by Papasakellariou in order to improve efficiency.

Regarding claim 7, Takeda in view of Yu fails to teach the method of claim 1, wherein the first subset of the control channels is received in the same slot as the slot in which the second subset of the control channels are received.  
Papasakellariou teaches wherein the first subset of the control channels is received in the same slot as the slot in which the second subset of the control channels are received (See [0089]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Takeda in view of Yu to include wherein the first subset of the control channels is received in the same slot as the slot in which the second subset of the control channels are received taught by Papasakellariou in order to improve efficiency.

Regarding claim 14, Takeda in view of Yu fails to teach the apparatus of claim 12, wherein the indication indicates: a first index for a first control channel of the first subset of the control channels; and a second index for a second control channel of the second subset of the control channels.  
Papasakellariou teaches wherein the indication indicates: a first index for a first control channel of the first subset of the control channels; and a second index for a second control channel of the second subset of the control channels.  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Takeda in view of Yu to include wherein the indication indicates: a first index for a first control channel of the first subset of the control channels; and a second index for a second control channel of the second subset of the control channels taught by Papasakellariou in order to improve efficiency.

Regarding claim 18, Takeda in view of Yu fails to teach the apparatus of claim 12, wherein the first subset of the control channels is received in the same slot as the slot in which the second subset of the control channels are received.  
See [0089]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Takeda in view of Yu to include wherein the first subset of the control channels is received in the same slot as the slot in which the second subset of the control channels are received taught by Papasakellariou in order to improve efficiency.

Allowable Subject Matter
Claims 5, 8, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of Chen et al. (U.S. PGPub 2014/0334397) teaches a related UE may successfully decode the PDCCH assuming the same aggregation level L1, but may also successfully decode the PDCCH assuming a different aggregation level, such as aggregation level 2 (L2) when the two PDCCH decoding candidates have the same starting CCE index. In this starting CCE index matching scenario, the eNB may assume an L1 aggregation level PDCCH for rate matching the PDSCH/EPDCCH transmission (See [0091]).
U.S. PGPub 2016/0081065) teaches when the control channel is the ePDCCH, the ePDCCH is transmitted repeatedly on the enhanced Control Channel Element (eCCE) of a same index of respective bundled sub-frames; the ePDCCH is transmitted repeatedly in a same index candidate set of a same PRB set of respective bundled sub-frames (See [0035]).
Claim 5 appears to be novel and inventive because prior art fails to show or teach wherein: the first subset of the control channels has a first starting bit index for control channel rate matching; the second subset of the control channels has a second starting bit index for the control channel rate matching; and the first starting bit index is different from the second starting bit index, in combination with the limitations of the independent claim.  
Claim 8 appears to be novel and inventive because prior art fails to show or teach wherein: the first subset of the control channels is associated with a first control channel repetition index; the second subset of the control channels is associated with a second control channel repetition index; and the first control channel repetition index and the second control channel repetition index are different, in combination with the limitations of the independent claim.  
	Claim 16 appears to be novel and inventive for reasons similar to claim 5 above.
Claim 19 appears to be novel and inventive for reasons similar to claim 8 above.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/25/2022